--------------------------------------------------------------------------------

[exhibit10-1x1x1.jpg]

THIS ONLINE MARKETING AGREEMENT made as of the 27th Day Of February, 2014

BETWEEN:

Enertopia Corp. a company subsisting under the laws of the State of Nevada and
having its head office at 950-1130 West Pender Street, Vancouver, British
Columbia, V6E 4A4

(“Advertiser”)

AND:

AGORA Internet Relations Corp, a company incorporated in the province of
Ontario, with head office at 155 East Beaver Creek Road, Unit 24, Suite 304,
Richmond Hill, ON L4B 2N1

(“AGORA”)

CONTRACT DETAILS

Ad Placement and Deliverables

 * 10,000,000 Ads Embedded Within AGORACOM.com Discussion Forums
 * 4 Week Exclusive Sponsorship AGORACOM.com Front Page
 * 4 Week Exclusive Sponsorship AGORACOM / YouTube Small-Cap TV
 * 4 Week Exclusive Sponsorship AGORACOM Twitter Account
 * 4 Week Exclusive Sponsorship AGORACOM Member Account Profiles
 * 4 Skype / In Camera Interviews – Distributed Through Network, YouTube, iTunes
   and All Majors
 * 3 Feature Webcasts – Powerpoint + Voice Over Presentation
 * 12 Months Search Engine Awareness Program Target Online Investors Via Google,
   Bing, Yahoo
 * Unlimited Front Page Featured News For All Material News, Updates, Events,
   etc.
 * Unlimited News Flash For All Material News, Updates, Events, etc.
 * Unlimited AGORACOM Webcast TV For All Material News, Updates, Events etc.

Guaranteed Exposure

AGORA guarantees to the Advertiser that their ad(s) will be placed in such a way
that the number of exposures ordered in the contract will be achieved in the
ordered timeframe if no external interference such as war, revolution, natural
or man-made disasters, acts of God or other third party intervention.

In the event there is or will be a shortfall in impressions, such shortfall
shall not be considered a breach of this Insertion Order by AGORA. Rather, AGORA
will provide Advertiser, with additional or comparable (in value) “make good”
impressions. AGORA reserves the right to alter Advertiser traffic to accommodate
trafficking needs or other operational needs. Advertiser shall be entitled to a
pro rata refund of its fees for any under delivery.

Proud Providers of Small-Cap News to our Partners: [exhibit10-1x1x2.jpg]
[exhibit10-1x1x3.jpg] [exhibit10-1x1x4.jpg]

 
 

--------------------------------------------------------------------------------

Additional Free Exposure

AGORA may provide the Advertiser with additional ad impressions beyond the
contracted amount when excess inventory is available. Any such additional ad
impressions will happily be free to the Advertiser.

Ad Creative

AGORA is willing and able to produce creative needed for the different
advertising placements. AGORA shall receive final approval from advertiser prior
to publishing any creative.

If the advertiser provides ad creative, AGORA will have the right to refuse or
request changes to any advertising for any reason including but not limited to:
ad materials, improper links or improper format.

Advertiser Internet Presence

Advertiser agrees to maintain a web site for the purpose of linking to their
ad(s). It is the Advertisers’ responsibility to submit a suitable alternative
counter page if they expect outages at their main site.

Truth In Advertising / Indemnification For Liability

The Advertiser is solely responsible for any legal liability arising out of or
relating to the Advertisement and/or any material to which users can link
through the Advertisement. The Advertiser warrants that the use, reproduction,
distribution, or transmission of the Advertisement for the purpose of this
Agreement will not violate any criminal laws, securities laws or any rights of
any third parties, including, but not limited to, such violations as
infringement or misappropriation of any copyright, patent, trademark, trade
secret, image, or other proprietary or property right, false advertising, unfair
competition, defamation, violation of any antidiscrimination law or regulation,
or any other right of any person or entity. Advertiser agrees to indemnify AGORA
and to hold AGORA harmless from any and all liability, loss, damages, claims, or
causes of action, including reasonable legal fees and expenses that may be
incurred by AGORA arising out of or related to a breach of any of the foregoing
representations and warranties or any other dispute or claim which may arise in
relation to the advertising campaign.

Term and Compensation

Term and Compensation

TERM: February 27, 2014 – February 27, 2015 FEES: $CDN 50,000 + GST *

 * $50,000 + GST to be paid via Shares For Services

 * $12,500 + GST Shares For Services Upon Commencement February 27, 2014

Page 2

--------------------------------------------------------------------------------

 * $12,500 + GST Shares For Services at end of Third Month May 27, 2014
   
   $12,500 + GST Shares For Services at end of Sixth Month August 27, 2014
   
   $12,500 + GST Shares For Services at end of Ninth Month November 27, 2014

The deemed price of the securities to be issued will be determined after the
date services are provided to advertiser in each period. In any case, the price
of the securities must be in accordance with the requirements of the CSE at the
time of issuance (Policy 6 – Distributions)

General

All references to currency herein are to currency of Canada.

The rights and interests of the parties under this Agreement are not assignable.

Time is of the essence of this Agreement.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors, personal representatives, heirs and
assigns.

If any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of such provision or provisions will not
in any way be affected or impaired thereby in any other jurisdiction and the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby, unless in either
case as a result of such determination this Agreement would fail in its
essential purpose.

The heading and section numbers appearing in this Agreement or any schedule
hereto are inserted for convenience of reference only and shall not in any way
affect the construction or interpretation of this Agreement.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties to this Agreement shall be governed by, the laws of
Ontario and each of the parties hereby irrevocably attorn to the jurisdiction of
the courts of Ontario.

This Agreement does not establish any partnership, joint venture, or other
business entity or association between the parties.

This Agreement does not establish an investor relations relationship. This
Agreement solely represents an online advertising agreement.

This Agreement shall supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

Page 3

--------------------------------------------------------------------------------

The parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance which may be reasonably
necessary or advisable to carry out fully the intent of this Agreement.

This Agreement may be executed in as many counterparts as may be necessary and
by facsimile or e-mail, each of such counterparts so executed will be deemed to
be an original and such counterparts together will constitute one and the same
instrument and, notwithstanding the date of execution, will be deemed to bear
the date as of the day and year first above written.

IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.

Enertopia Corp.

_____________________

Authorized Signatory
Position:

AGORA Internet Relations Corp.

George Tsiolis

President

Page 4

--------------------------------------------------------------------------------